OPPENHEIMER ROCHESTER MINNESOTA MUNICIPAL FUND N-SAR EXHIBIT 77C SPECIAL SHAREHOLDER MEETINGS (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer Rochester Minnesota Municipal Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1) as described in the Fund’s proxy statement dated April 12, 2013 (the “Proxy Statement”).The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees Brian F. Wruble9,738,121251,259 David K. Downes 9,763,079227,302 Matthew P. Fink 9,745,120244,260 Edmund Giambastiani, Jr.9,807,716181,665 Phillip A. Griffiths9,681,227308,154 Mary F. Miller 9,762,857226,524 Joel W. Motley 9,819,587169,794 Joanne Pace9,814,353175,028 Mary Ann Tynan9,749,233240,148 Joseph M. Wikler9,732,688256,693 Peter I. Wold9,796,357193,023 William F. Glavin, Jr.9,794,525194,856 On August 2, 2013, following an adjournment from a second shareholder meeting held on June 21, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstain 4,823,188371,3681,003,700 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 4,813,936376,8691,007,451 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 4,838,520375,798983,935 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 4,807,782419,921970,552 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 4,799,750378,1121,020,394 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain 4,804,003385,2561,008,996 2h:Proposal to revise the fundamental policy relating to tax-free securities ForAgainstAbstain 4,811,298411,585975,373 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstain 4,720,265447,9061,030,084 2s:Proposal to approve a change in the Fund’s investment objective ForAgainstAbstain 4,704,820487,4931,005,941 Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain 4,926,849258,2061,013,201
